Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of applicant’s amendments and arguments, the section 112, paragraph (a) rejection of the Office Action mailed on 19 November 2020 is overcome and withdrawn.
Regarding Claims 1 and 3-9, the reviewed prior art does not teach or suggest the subject matter of these claims. The reasons for this conclusion regarding the article Claims 1 and 3-6 have been previously provided. See Office Action mailed on 19 November 2020 (paragraph 13). Regarding the method claims 7-9, the reviewed prior art does not teach or suggest the claimed heating base steel, vacuum evaporating Mg, and vacuum evaporating Zn, including Zn diffusing and forming Zn-Mg amorphous phase and/or Zn-Mg alloy phase having nanocrystalline form, in the claimed context. For example, Sakamoto JP 10-317125 fails to teach or suggest this sequence of steps and outcome in the claimed context. See Sakamoto 
Claims 1 and 3-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
18 February 2021